NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Villanueva on 7/26/2022.
The application has been amended as follows: 
Claim 3, line 1, replace “the first copolyester unit has” with --each of the plurality of copolyester units have--.

Claim 6, line 1, replace “the first copolyester unit has” with --each of the plurality of copolyester units have--.

Claim 8, line 1, insert --molten-- before “thermoplastic” and line 2, insert --and the at least one physical blowing agent-- after “elastomer”. 

Claim 9, line 1, insert --molten-- before “thermoplastic”. 

Claim 10, line 2, insert --molten-- before “thermoplastic”.

Claim 11, line 1, insert --molten-- before “thermoplastic” and insert --, the at least one physical blowing agent,-- before “and the additive” in line 2. 

Claim 12, line 1, insert --molten-- before “thermoplastic”. 

Claim 13, line 1, replace “for” with --of--. 

Claim 18, line 2, replace “the” before “tail” with --a--.  

Claim 19, line 2, replace “the” before “tail” with --a--.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the following: (1) Holmes (WO 2016/030333); (2) Veenstra et al., “Formation and stability of co-continuous blends with a poly(ether-ester)block copolymer around its order–disorder temperature,” Polymer, Vol. 40 (1999) pg. 1119-1130; (3) Luo et al. (US 2018/0273715); (4) Dunton et al. (EP 0608143A1); (5) Walter (US 4,988,740); and (6) CN 107641293A.
Holmes teaches a midsole (see page 28, lines 31-33) produced from expanded polymer pellets. The expanded polymer pellets are formed by a method comprising melting a polymer; at least one blowing agent, and at least one selected from a chain extender or additive; expanding the melt through at least one die for producing expanded polymer; and pelletizing the expanded polymer. See page 6, line 30 through page 7, line 9.  Alternatively, the polymer which is melted may comprise a polyester such as thermoplastic polyester ether elastomer (TPEE) (see page 24, line 7). Examples of blowing agent include nitrogen and carbon dioxide (page 3, line 3). In Example 6 Arnitel EM400 is used as the base polymer (pg. 35, ln., 26-pg. 36, ln. 18). The molded components formed in Holmes are foams which have open cell configuration (pg. 29, ln. 7-16). Arnitel EM400 is a poly(ether-ester) multiblock copolymer (and is a thermoplastic copolyester elastomer) consisting of 40 wt% hard, crystalline poly(tetra methylene terephthalate) segments and 60 wt% soft, amorphous poly(tetra methylene oxide) segments as evidenced by Veenstra, pg. 1120, section 2.1. The tetramethylene corresponds to a segment derived from a diol (butylene diol); the terephthalate corresponds to a segment derived from an aromatic dicarboxylic acid; and the poly(tetramethylene oxide) corresponds to a segment derived from a dihydroxy terminated polydiol (poly(tetramethylene glycol)). Of the 40wt% poly(tetra methylene terephthalate) segment, 35% of the segment is derived from butylene glycol and 65% terephthalic acid (based on the molecular weights of butylene glycol and terephthalic acid). 
Holmes and Veenstra fail to disclose a method comprising forming a mixture of molten thermoplastic copolyester elastomer and physical blowing agent, injecting the mixture into a mold cavity; foaming the molten thermoplastic copolyester polymeric material in the mold cavity, thereby forming a foamed molten thermoplastic copolyester composition; solidifying the foamed molten thermoplastic copolyester composition thereby forming a molded foam midsole having an open cell foam structure; and removing the molded foam midsole from the mold cavity. The of Holmes differs from that of the instant claims because while a polymer, including a thermoplastic copolyester elastomer as an example, may be mixed with a blowing agent such as nitrogen or carbon dioxide (physical blowing agents), this material is formed into expanded pellets. The expanded pellets are loaded into a mold, which is heated to connect to pellets (meaning they are not molten or melted), to provide the molded articles (such as midsoles) of Holmes. Holmes fails to teach that molten mixture of polymer (of which thermoplastic copolyester elastomer is a named example) and the physical blowing agent is injected directly into a mold; that foaming the molten mixture occurs inside the mold cavity to give a foamed molten thermoplastic copolyester composition; and that the foamed molten thermoplastic copolyester composition is solidified in the mold to give the article. Again, Holmes teaches that expanded pellets which are already foamed are connect via heat energy in a mold to give the articles. This is distinct from the instantly claimed invention. 

Luo et al. teach foamed materials comprising thermoplastic polyester copolymer elastomer (¶60). The foams are produced using supercritical fluids, with an expressly named example being nitrogen gas (¶9). The foams are produced by placing the thermoplastic material into an injection molding machine. Supercritical nitrogen gas is injection into the mold and held for a period of time. After the supercritical fluid infiltrated the preform of thermoplastic material, the supercritical fluid is vented. The material is foamed by opening the mold and releasing the pressure to obtain a finished product. See ¶61. The molding temperature is from 90 to 150ºC. The method can be used for directly manufacturing foamed structures including such as shoe soles (¶49).
Luo et al. fails to teach forming a mixture of molten thermoplastic copolyester elastomer and physical blowing agent, injecting the mixture into a mold cavity; foaming the molten thermoplastic copolyester polymeric material in the mold cavity, thereby forming a foamed molten thermoplastic copolyester composition; solidifying the foamed molten thermoplastic copolyester composition thereby forming a molded foam midsole having an open cell foam structure; and removing the molded foam midsole from the mold cavity. In the process of Luo et al., a preform is first formed from thermoplastic particles which are molded into a desired preform through an injection machine. The preform is placed in a mold, and then supercritical carbon dioxide or nitrogen gas is injected into the mold; pressurized and held for a period of time to infiltrate the preform; a coolant liquid is passed through the mold; the gas is vented; and the preform is foamed by opening the mold and releasing pressure or heating the mold, thus forming the finished product. The finished product is baked and set. See ¶61. In Luo et al., a mixture of molten thermoplastic copolyester and blowing agent is not formed. Instead, a preform is formed by melting the thermoplastic polymer, this preform is placed in a heated mold (not the mixture of molten thermoplastic polymer and blowing agent); then a supercritical carbon dioxide blowing agent is introduced under pressure to infiltrate the preform, and either pressure is released or heat is applied to foam the preform. This is distinct from what is recited in independent instant claim 1, which recites forming a mixture of molten thermoplastic copolyester elastomer and blowing agent; injecting this mixture into a mold cavity; foaming of the mixture of the molten thermoplastic copolyester elastomer and blowing agent in the mold cavity; and solidifying of the foamed mixture. 
Dunton (EP 0608143) teach an injection molding process in which a polymer is fed into an injection molding machine and melted under temperature and pressure; a gaseous foaming agent is then injected into the molten polymer under a pressure sufficient to prevent foaming prior to injecting the foamable polymer into a mold; and then injecting the foamable composition (comprising the molten polymer and foaming agent) into a mold, where it is allowed to foam and expand, filling the mold cavity. See page 6, lines 4-8. Thus, the foamable polymer is foamed in the mold cavity, which will provide a foamed polymer composition. Examples of the polymers used in EP 0608143 include thermoplastic copolyester elastomers (see page 4, line 28 to page 5, line 2).  Examples of foaming agent include nitrogen, which is a physical foaming agent (see page 5, line 32). The elastomers comprise the reaction product of dimethylterephthalate, with up to 40mol% of another dicarboxylic acid and 1,4-butanediol; and a polyoxyalkylene diamide diacid. See page 4, lines 18-22. EP 0608143 teach that the foams are used to produce midsoles for footwear (see page 7, lines 9-10 and page 2, line 53).
The foams produced in EP 0608143 are closed cell foams. EP 0608143 fails to teach midsoles having an open cell structure as required by instant claim 1. It would not have been obvious, based on EP 0608143, to produce a foam midsole having an open cell structure as required by instant claim 1. 

Walter teaches a foamed thermoplastic elastomer (abstract) where the thermoplastic elastomers include copolyetheresters (col. 2, ln. 5-15) including those having the structure 
    PNG
    media_image1.png
    56
    99
    media_image1.png
    Greyscale
 (I) and 
    PNG
    media_image2.png
    47
    100
    media_image2.png
    Greyscale
 (II) where G is a divalent radical of a poly(alkylene oxide) glycol having a number average molecular weight of 400-6,000, R is a divalent radical derived from an aromatic carboxylic acid, and D is a divalent radical derived from a diol having a molecular weight less than 250 (col. 2, ln. 16-44). The divalent radical G would correspond to instantly claimed component (a) of and instantly claimed component R1, the divalent radical D corresponds to claimed component (b) and claimed component R3 of instant claim 2, and the divalent radical R corresponds to instantly claimed component (c) and instantly claimed component R2. A foam contains a cell structure (abstract) and the structure of Walter is necessarily multicellular by virtue of being a foam.  The foaming agents used in the foamed thermoplastic elastomers of Walter include inert gases such as nitrogen (col. 9, ln. 36-37), which is a physical blowing agent. 
Walter teaches the long chain ester units are derived from poly(alkylene oxide) glycols such as polyethylene oxide glycol, poly(1,2-propylene oxide)glycol, and poly(tetramethylene oxide) glycol (col. 2, ln. 45-62), and the aromatic carboxylic acid includes terephthalic acid (col. 3, ln. 22-26). Terephthalic acid has a molecular weight of 166.13. Thus, a polymeric unit derived from a terephthalic acid and a poly(alkylene oxide) glycol according to the structure 
    PNG
    media_image1.png
    56
    99
    media_image1.png
    Greyscale
 (I) where the polyalkylene glycol has an average molecular weight of 400-6,000 (col. 8, ln. 1-19) results in a polymeric unit having a molecular weight of 566.13-6,166.13. When the poly(alkylene oxide) glycol is polyethylene glycol, a molecular weight of 400-6,000 corresponds to about 9-136 repeat units. When the poly(alkylene oxide) glycol is derived from ethylene oxide, which is disclosed in Walter, the claimed R and y of formula 3 are H and 1, respectively. When the poly(alkylene oxide) glycol is derived from 1,2-propylene oxide, which is disclosed in Walter, the claimed R and y of formula 3 are Me and 1, respectively. When the poly(alkylene oxide) glycols is derived from tetramethylene oxide, the claimed R and y of formula 3 are H and 3, respectively. 
Walter teaches a specific embodiment of a copolyetherester elastomer containing 57.4% by weight of butylene terephthalate short chain ester units, 24.6% by weight butylene isophthalate short chain ester units and 18.0% by weight of long chain ester units derived from 1000 MW poly(tetramethylene oxide) glycol and terephthalic/isophthalic acids (col. 10, ln. 43-49). A 1000 MW poly(tetramethylene oxide) glycol has about 11 repeat units which falls in the scope of claimed formula (3) when R is H, y is 3, and z is 11. Walter teaches that the foamed thermoplastic polymers are useful for producing inner soles for shoes (column 1, line 27). Walter teaches that the foaming agent can be incorporated into and thoroughly mixed with the molten elastomer as it advances through the extruder. The mixture is cooled as it advances through the extruder. The mixture is cooled to a temperature and allowed to expand and foam. See column 8, lines 45-60.
Walter et al. fail to teach that the foams are formed by injecting a mixture comprising the blowing agent and molten thermoplastic elastomers (including copolyetheresters) into a mold cavity; foaming the molten mixture in the foam cavity, thereby forming a foamed molten composition; and solidifying the foamed composition thereby forming a molded foam midsole having an open cell structure, and removing the midsole from the mold cavity. 

CN 107641293A teaches a foam made by combining a composition comprising a thermoplastic polyester elastomer which is a copolymer composed of two segments of polyesters, making it a thermoplastic copolyester elastomer (see ¶49) and a blowing agent comprising nitrogen (¶29), which is a physical foaming agent. The foam may be formed into a shoe midsole (¶43). The foam may be formed by injection molding (¶43). 
CN 107641293A fail to teach that the foams are formed by injecting a mixture comprising the blowing agent and thermoplastic copolyester into a mold cavity; foaming the mixture in the mold cavity; and solidifying the foamed molten composition into a molded foam midsole having an open cell structure, followed by removing the molded foam midsole from the mold cavity. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766